Citation Nr: 0631614	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  04-29 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for patellofemoral pain 
syndrome of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to August 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  

The veteran testified at a Board hearing before the 
undersigned Veterans Law Judge (VLJ) in July 2006.


REMAND

The veteran's patellofemoral pain syndrome of the right knee 
is currently evaluated as 10 percent disabling.  The veteran 
contends that he is entitled to an increased rating.  

When the veteran testified in July 2006, he reported that he 
had been treated for his right knee disability at the VA 
medical center in Baton Rouge.  He also said he underwent 
physical therapy at the Baton Rouge VA medical center.  VA 
outpatient treatment reports have not been obtained from the 
Baton Rouge VA medical center.  Consequently, those records 
must be obtained.  

The veteran was afforded a VA examination for his right knee 
disability in May 2005.  The veteran has testified that his 
knee disability had increased in severity.  He said he 
switched departments at work because he was no longer able 
to do physical work.  In order to properly evaluate his 
current disability level, the veteran should therefore be 
afforded another VA examination.  

(The veteran is hereby notified that it is his 
responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2006).)  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran 
notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), which 
includes an explanation of the 
information or evidence needed to 
establish an effective date for the 
claim on appeal, as outlined by the 
United States Court of Appeals for 
Veterans Claims in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The RO should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers who have treated him for 
his right knee disability.  After 
securing the necessary releases, 
the RO should obtain those records 
that have not previously been 
secured.  The RO should 
specifically request all VA 
treatment records from the Baton 
Rouge VA medical center.

3.  A VA orthopedic examination 
should thereafter be scheduled to 
determine the extent of the 
veteran's right knee disability.  
All necessary tests and studies, 
including range of motion studies, 
should be conducted.  The 
orthopedic examination report must 
discuss any weakened movement, 
including weakened movement against 
varying resistance, excess 
fatigability with use, 
incoordination, painful motion, and 
pain with use, and provide an 
opinion as to how these factors 
result in any limitation of 
function.  If the veteran describes 
flare-ups of pain, the examiner 
must offer an opinion as to whether 
there would be additional limits on 
functional ability during flare-
ups.  All losses of function due to 
problems such as pain should be 
equated to additional degrees of 
limitation of motion (beyond that 
shown clinically).  This should be 
done both in terms of flexion and 
extension.  VAOPGCPREC 09-2004.  

4.  Thereafter, the RO should 
review the claims file to ensure 
that the requested development has 
been completed.  In particular, the 
RO should review the requested 
examination report to ensure that 
it is responsive to and in complete 
compliance with the directives of 
this remand, and if it is not, the 
RO should take corrective action.

5.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue 
on appeal.  If the benefit sought 
is not granted, the veteran should 
be furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before 
the record is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

